DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                           QUINTEN WALDEN,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D12-1537

                             [October 1, 2014]

   Petition alleging ineffective assistance of counsel to the Circuit Court
for the Seventeenth Judicial Circuit, Broward County; Susan Lebow,
Judge; L.T. Case No. 06-12359 CF10A.

   Quinten Walden, Jasper, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Monique Rolla,
Assistant Attorney General, West Palm Beach, for respondent.

              ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   The Florida Supreme Court has remanded this matter for
reconsideration in light of Williams v. State, 123 So. 3d 23 (Fla. 2013). We
conclude that appellate counsel did not provide ineffective assistance in
the direct appeal. Counsel argued the fundamental error in the attempted
voluntary manslaughter jury instruction, moved for rehearing and
certification of the issue, and asked this Court to provide a citation to
Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010). In the direct appeal,
we affirmed this issue without comment and did not provide a citation.
Walden v. State, 57 So. 3d 248, 252 (Fla. 4th DCA 2011).

   The Florida Supreme Court ultimately quashed our decision in
Williams. If this Court had provided a citation to Williams, where we had
certified a question of great public importance and conflict on the issue,
Walden could have obtained relief from the Florida Supreme Court and
would be entitled to a new trial.1

   Because it would be manifestly unjust to deny him the same remedy,
we grant habeas corpus relief. See De La Hoz v. Crews, 123 So. 3d 101
(Fla. 3d DCA), review dismissed, 132 So. 3d 223 (Fla. 2013). Petitioner’s
conviction for attempted second degree murder is vacated, and the case is
remanded for a new trial.

    Petition granted; remanded for a new trial.

STEVENSON, LEVINE and KLINGENSMITH, JJ., concur.

                              *         *         *




1 See, e.g., Rodriguez v. State, 139 So. 3d 489 (Fla. 4th DCA 2014); Fenster v.
State, 141 So. 3d 232 (Fla. 4th DCA 2014); Lopez v. State, 138 So. 3d 488 (Fla.
4th DCA 2014); Davis v. State, 138 So. 3d 489 (Fla. 4th DCA 2014); Sessions v.
State, 137 So. 3d 1167 (Fla. 4th DCA 2014); Coriolan v. State, 137 So. 3d 1080
(Fla. 4th DCA 2014); Cunningham v. State, 39 Fla. L. Weekly D451 (Fla. 4th DCA
Feb. 26, 2014); Cox v. State, 132 So. 3d 956 (Fla. 4th DCA 2014); Morgan v. State,
132 So. 3d 930 (Fla. 4th DCA 2014); Williams v. State, 121 So. 3d 634 (Fla. 4th
DCA 2013).

                                        2